Citation Nr: 1147418	
Decision Date: 12/30/11    Archive Date: 01/09/12

DOCKET NO.  10-07 995	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an initial compensable rating for a right eye chordial lesion associated with non-Hodgkin's lymphoma.

2.  Entitlement to a permanent 100 percent rating for the non-Hodgkin's lymphoma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

William J. Jefferson, Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to October 1968.  

This appeal to the Board of Veterans' Appeals (Board) is from July and September 2009 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).  

In May 2011, as support for his claims, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge of the Board.

Because they require further development before being decided on appeal, the Board is remanding the claims to the RO via the Appeals Management Center (AMC) in Washington, DC.  


REMAND

The Veteran testified during his rather recent May 2011 videoconference hearing before the Board that his service-connected non-Hodgkin's lymphoma (NHL) is continuously monitored by doctors at the local VA Medical Center (VAMC) in Muskogee, about every 3-4 months, because it is still active and incurable.  He pointed out this condition will not improve even with treatment over time and, therefore, he is entitled to a permanent 100 percent rating for this disability.

Whether this disability is permanent is essentially a medical question, so not subject to the whims of the Board or RO.  See Elcyzyn v. Brown, 7 Vet. App. 170, 176 (1994); Colvin v. Derwinski, 1 Vet. App. 171 (1991).  


A positive determination of permanency may be based on a finding that the probability of permanent improvement under treatment is remote, and whether the disability is reasonably certain to continue throughout his lifetime.  38 C.F.R. § 3.340(b) (2011); see also KL v. Brown, 5 Vet. App. 205, 208 (1993) (factors to consider include failure to pursue treatment, and whether the disease has been shown to be of long-standing duration, actually totally incapacitating, or of such a nature as to render the probability of permanent improvement remote).  The claimant's age may be considered in determining permanence.  38 C.F.R. § 3.340(b) (2011).  This determination must be based upon a consideration of the degree of impairment due solely to the service-connected disability.  See 38 C.F.R. § 3.341 (2011). 

Rating agencies are to handle cases affected by changes in medical findings or diagnosis so as to produce the greatest degree of stability of disability evaluations consistent with the VA laws and regulations.  38 C.F.R. § 3.344 (2011).  However, when a disability has not become stabilized or is likely to improve, re-examination, and, if necessary, reevaluation of the assigned disability rating is warranted.  Id.

In this case, a VA medical examination for periodic evaluation of the Veteran's NHL occurred in July 2010.  That examiner did not however provide any opinion concerning permanence prior to the case coming before the Board.  Thus, medical comment is needed concerning this, considering 38 C.F.R. § 3.340(b).

And as for the claim for an initial compensable rating for the associated right eye chordial lesion, the Veteran most recently had a VA compensation examination evaluating the severity of this residual disability in June 2009, so some 21/2 years ago.  He testified during his May 2011 videoconference hearing that his eyesight noticeably had worsened since that examination - particularly insofar as a diminished visual field in the left lower quadrant of this eye.  He added that the prescription for his glasses therefore had been changed.  Consequently, another examination is needed to reassess the severity of this disability in terms of the applicable rating criteria.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (wherein the Court determined the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating); Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal current state of Veteran's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence adequately addressing the level of impairment of the disability since the previous examination).  See, too, Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); Green v. Derwinski, 1 Vet. App. 121 (1991); and VAOPGCPREC 11-95 (April 7, 1995).

Also during his videoconference hearing, the Veteran testified that he has continued to receive ongoing treatment for his right eye disability - including since that June 2009 VA examination, so these additional records need to be obtained and considered.  See 38 C.F.R. § 3.159(c).

Accordingly, the claims are REMANDED for the following additional development and consideration:

1.  Contact the Veteran and ask that he provide information concerning any relevant evaluation or treatment he has received for his right eye disability or NHL, the records of which have not previously been obtained or submitted.  This includes, but is not limited to, records of any additional evaluation or treatment he has received since June 2009 from VA, whether at the local VA Hospital in Muskogee or in Oklahoma City.

Obtain all identified records in accordance with 38 C.F.R. § 3.159(c)(1) and (c)(2), depending on whether the records are in the possession of a Federal department or agency.  Notify the Veteran of any inability to obtain any identified records, as required by 38 C.F.R. § 3.159(e).

2.  Upon receipt of all additional records, schedule an appropriate VA compensation examination to reassess the severity of the Veteran's right eye chordial lesion.  All appropriate tests and studies should be performed, including, if necessary, to determine his visual field.  The claims file, including a complete copy of this remand, must be made available to the examiner for review of the pertinent medical and other history of this disability.

3.  Also schedule a VA compensation examination for a medical opinion concerning the permanency of the NHL.  To this end, the designated examiner shoulder consider 38 C.F.R. § 3.340(b) in assessing whether the NHL causes permanent total disability.  All indicated tests should be accomplished, and all clinical findings reported in detail.  The claims file, including a complete copy of this remand, must be made available to the designated examiner for review of the pertinent history of this disease.

The examiner is specifically requested to provide a medical opinion concerning whether the Veteran's status as totally, i.e., 100-percent disabled due to his NHL is reasonably certain to continue throughout his lifetime, and whether the examiner considers the probability of permanent improvement under treatment to be remote.  

4.  Then readjudicate these claims in light of the additional evidence.  If these claims are not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case (SSOC) and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of these claims.  


The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

